PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/768,439
Filing Date: 13 Apr 2018
Appellant(s): Durance et al.



__________________
Wendy Marsh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite “the piece of food comprises tofu” and “the piece of food comprises wheat gluten”, respectively, which render the claims indefinite since claim 1 recites closed language “a piece of food selected from the group consisting of tofu and wheat gluten”. The term “comprising” in claims 3 and 4 appear to contradict the “consisting of” limitation in claim 1 since it is unclear if substances other than tofu and wheat gluten are included in the claimed invention. That is, claims 3 and 4 as currently drafted appear to be broader than claim 1. The rejection can be overcome by changing the term “comprises” to “is”.
Claims 5-6 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9-14, 17-18, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nafisi (US 4,948,609) in view of Lifehacker NPL, Yummy NPL, and Cornwell (US 2008/0179318 A1).
Regarding claim 1, Nafisi teaches a process for providing a crisp vegetable product (abstract; column 1 lines 6-7) comprising one or more cycles of freezing and thawing the vegetable prior to vacuum drying, where the freezing and thawing produces ice crystals of desired size which correspond to achieve a desired texture such as tenderization (column 9 lines 15-33 and 65 to column 10 line 15), where the ice crystals provide porosity (cavities) in the food (column 5 line 64 to column 6 line 2). The final product is dried and porous (column 10 lines 28-30).
Nafisi does not teach the food is selected from the group consisting of tofu and wheat gluten.
The limitation “selected from the group consisting of tofu and wheat gluten” recites alternatives. For the sake of examination, the limitation “tofu” is chosen.
Lifehacker NPL teaches freezing and thawing tofu prior to cooking in order to create ice crystals which changes the texture of the tofu (page 2). Lifehacker NPL is analogous to Nafisi since both references are directed to similar processes for changing the texture of similar substances, i.e. plant material, by freezing to form ice crystals in the substance and subsequent thawing the ice crystals to leave behind cavities.
Yummy NPL teaches baking (known to remove moisture from foods and thus considered a form of dehydration) tofu slices in order to create a healthy alternative to potato chips (pages 1 and 3-4). Yummy NPL is analogous to Nafisi since both references are directed to processes for changing the texture of a plant material by drying/dehydration to obtain a product that resembles a dried snack, i.e. chips.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nafisi to use tofu since the reference already suggests changing the texture of a plant material, where tofu is known to be a product made from plant material (soybeans), since freezing and thawing tofu to change the texture, as well as dehydrating tofu to form a chip-like product are known in the art, since both Nafisi and Lifehacker NPL teach freezing and thawing causes formation of ice crystals which produce a desired texture change, and therefore to produce a tofu snack having such a texture, and in order to provide a healthy snack option having a good source of protein and no cholesterol (Yummy page 1), to combine prior art elements (thawed tofu having cavities from ice crystals which are then dried and the freezing/thawing/drying process) according to know methods to yield predictable results KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976), and as a substitution of one known element for another (fruit and/or vegetable with tofu, both of which are known to be frozen to form ice crystals, thawed, and then dried) to obtain predictable results In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Nafisi does not teach using a microwave-vacuum dehydrator for drying the food.
Cornwell teaches a process for microwave-vacuum dehydration of foods to make read-to-eat snacks (abstract; paragraph 10), where the microwave-vacuum dehydration allows the food to be more uniformly heated (paragraph 28). The reference is analogous since it is directed to a similar method of drying/dehydrating plant material to affect a texture change and produce a dried snack.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nafisi to use a microwave-vacuum dehydrator since such devices are known in the art for dehydrating foods, in order to provide uniform heating of the food as taught by Cornwell (paragraph 28), since Cornwell further teaches microwave-vacuum drying allows the final moisture content of the food to reach the same levels taught by Nafisi (Cornwell paragraph 25; Nafisi column 10 lines 32-34), and therefore as a substitution of art recognized equivalents for the same purpose of dehydration of foods, see MPEP 2144.06.II.
Regarding claim 2, Nafisi teaches freezing to form ice crystals and then thawing (column 9 lines 15-33), where the formation of crystals aids in increasing the porosity (cavity) of the product (Nafisi column 5 line 68 to column 6 line 1). Lifehacker NPL teaches freezing and thawing tofu prior to cooking in order to create ice crystals which changes the texture of the tofu (page 2). Therefore one of ordinary skill in the art would have reasonably expected the process of Nafisi to similarly produce cavities formed by the ice crystals within the food.
Regarding claim 3, the combination applied to claim 1 teaches tofu (Lifehacker NPL page 2; Yummy NPL pages 1 and 3-4).
Regarding claim 6, Nafisi teaches the food can be sliced to a thickness of 3 mm prior to freezing (column 11 lines 49-50 and 62-65).
Yummy NPL teaches slicing the tofu to a thickness of no more than 1/8 inch (3.125 mm) (page 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of the combination applied to claim 1 to slice the tofu to the claimed range since crunchy food products which have been frozen, thawed, and vacuum dehydrated are known to be sliced to such thicknesses, since tofu is known to be sliced to such thicknesses when processed to be a potato chip alternative as taught by Yummy NPL, to increase the surface area to volume ratio to facilitate the freezing, thawing, and dehydration as suggested by Nafisi (column 2 lines 5-9) and Lifehacker NPL (page 2), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of product being made, desired freezing, thawing, and dehydrating rates, and desired mouthfeel/texture.
Regarding claims 9-12, Nafisi teaches a vacuum of about 5-28 mm Hg is maintained during vacuum drying (column 10 lines 18-20), but does not specify absolute pressure. 
Cornwell teaches a pressure of 30 torr (30 mm Hg) is maintained during vacuum dehydration (paragraph 34). The pressure is construed to be absolute since atmospheric pressure is 760 torr.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nafisi to use the claimed ranges of absolute pressure since such values are known in the art for vacuum dehydration, and since Nafisi teaches reducing pressure in vacuum dehydration processes allows for rapid vaporization of contained water resulting in a puffed product (column 2 lines 10-17), and therefore since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree of puffing, dehydrating, and desired final mouthfeel/texture.
Regarding claims 13-14, Nafisi teaches the moisture of the final product can be less than 5 wt% (column 10 lines 31-34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process such that the tofu product is dried to the claimed ranges since the ranges are known in the art for a dried, crunchy food product having cavities therein, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree of drying and desired mouthfeel/texture.
Regarding claim 17, it is noted that the claim does not specify the particular method of “draining”, therefore the term is given its broadest reasonable interpretation consistent with the specification to mean any form of water removal known in the art.
Nafisi does not teach after thawing, draining any excess water from the thawed piece of food. 
The combination applied to claim 1 appears to be the same process as that of applicant. Therefore one of ordinary skill in the art would have reasonably expected the thawing process to similarly result in the thawed food containing water, particularly since tofu is known to comprise a large fraction of water and since ice crystals are formed in the food as taught by Nafisi (column 9 lines 18-23). 
Lifehacker NPL teaches “squeezing out the water” from the tofu after freezing and defrosting (page 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of the combination applied to claim 1 to drain excess water from the thawed piece of food since doing so is known for tofu products subjected to freezing and thawing, and in order to minimize the amount of water which needs to be removed during the microwave-vacuum dehydration of the combination, thereby minimizing the dehydrator load and enhancing energy efficiency of the dehydration process.
Regarding claim 18 (see also claim 26 below), Nafisi does not teach tumbling the smaller pieces during drying. 
Cornwell teaches the food pieces 120 are rotated (tumbled) during dehydration to allow escape of moisture from the food (paragraphs 22-23), avoid the food sticking to each other or the dehydrator (paragraph 29), establish uniform bed depths, and increase available capacity (paragraph 38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nafisi to tumble the pieces during drying since doing so is known in the art for microwave-vacuum dehydration, and for the advantages taught by Cornwell stated above.
Regarding claim 25, the combinations applied to claims 1, 2, 10, 13, 17 and 26 teach a method for producing a crunchy, tofu-based food product comprising freezing a block of tofu so as to form ice crystals therein (claims 1 and 2), thawing the frozen block of tofu so as to leave cavities formed by the ice crystals within the block of tofu (claims 1 and 2), dividing the thawed block of tofu into a plurality of smaller pieces (claim 26), draining water from the pieces of thawed tofu (claim 17), drying the thawed, drained pieces of tofu in a microwave-vacuum dehydrator (claim 1) at an absolute pressure in the range of 1-100 mm Hg (claim 10), to a moisture content that is less than 8 wt% (claim 13) to form a dried and porous tofu product (claim 1). The same combinations are applied to claim 25 and would have been obvious to for the same reasons stated for the respective claims.
Regarding claim 26, Nafisi does not specifically teach dividing the thawed piece of food into a plurality of smaller pieces, but does teach the product can be cut prior to being placed into an infusion solution (column 7 lines 36-37), where the freezing and thawing can be performed prior to infusion (column 9 lines 11-16), and that cutting into smaller pieces can increase drying speed of the vacuum process by increasing surface area to volume (column 2 lines 5-9)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nafisi to divide the thawed piece of food in order to similarly increase surface area to volume, thereby facilitating the drying and excess water removal processes (see claim 17), since cutting food into smaller pieces is commonly practiced in the art, and since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), see MPEP 2144.04.IV.C.
Regarding claim 27, Nafisi does not specifically teach dividing the food into a plurality of smaller pieces prior to freezing, but does teach the product can be cut prior to being placed into an infusion solution (column 7 lines 36-37), where the freezing and thawing can be performed after to infusion (column 9 lines 11-16), and that cutting into smaller pieces can increase drying speed of the vacuum process by increasing surface area to volume (column 2 lines 5-9).
Lifehacker NPL teaches that it is known to slice tofu before freezing to allow the tofu to thaw faster (page 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nafisi to divide the piece of food prior to freezing in order to similarly increase surface area to volume, thereby facilitating the freezing, thawing, drying and excess water removal processes (see claim 17), since cutting food into smaller pieces is commonly practiced in the art, and since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), see MPEP 2144.04.IV.C.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nafisi (US 4,948,609) in view of Lifehacker NPL, Yummy NPL, and Cornwell (US 2008/0179318 A1) as applied to claims 1-3, 6, 9-14, 17-18, and 25-27 above, and further in view of Borders et al. (US 2008/0102168 A1).
Regarding claim 4, the combination applied to claim 1 does not teach the food comprises wheat gluten.
Borders et al. teaches a food product comprising wheat gluten (paragraph 7), where the product can be dried to a moisture content of between 1-8% (paragraph 41), have a crunchy texture (paragraph 43), and have a porous structure (paragraph 36).  The reference is analogous since it is directed to a process of drying/dehydrating a plant material, i.e. wheat gluten, to produce a porous snack food.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the combination applied to claim 1 to include wheat gluten since the combination teaches tofu (Lifehacker NPL page 2; Yummy NPL pages 1 and 3-4), which is known to comprise soy protein, and Borders et al. teaches dried, crunchy food products can be made from a combination of soy protein and wheat gluten as stated above, since wheat gluten is a substance known to provide a textural element to foods, and therefore to provide a desired texture/mouthfeel to the product, and since Borders et al. teaches types of ingredients can be modified so as to change the nutritional levels of the finished product, and thus in order to similarly adjust the nutritional profile (e.g. protein content or amino acid composition) as desired.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nafisi (US 4,948,609) in view of Lifehacker NPL, Yummy NPL, and Cornwell (US 2008/0179318 A1) as applied to claims 1-3, 6, 9-14, 17-18, and 25-27 above, and further in view of Fermented Tofu NPL.
The combination applied to claim 1 does not teach the tofu comprises fermented tofu.
Fermented Tofu NPL teaches that fermented tofu is known in the art and has a salty and savory taste resembling that of certain cheeses (page 1 first paragraph). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of the combination applied to claim 1 to comprise fermented tofu since it is known to resemble the taste of certain cheeses, and therefore as an obvious variant to tofu based on a desired flavor profile.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nafisi (US 4,948,609) in view of Lifehacker NPL, Yummy NPL, and Cornwell (US 2008/0179318 A1) as applied to claims 1-3, 6, 9-14, 17-18, and 25-27 above, and further in view of Nagata et al. (US 4,298,628).
The combination applied to claim 1 does not teach the tofu as a moisture content in the range of 60-90 wt% (claim 7) and 70-90 wt% (claim 8).
Nagata et al. teaches tofu is known to have a moisture content of up to 88 wt%, where moisture content can be adjusted by pressing (column 1 lines 8-12 and 44-46), and draining whey (moisture) is a common step associated with production of tofu (column 1 lines 26-27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of claim 1 to use a tofu having the claimed moisture content since the values are known for tofu, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as degree of draining during tofu formation, amount of water available for ice crystallization, the final moisture content, and the final mouthfeel/texture.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nafisi (US 4,948,609) in view of Lifehacker NPL, Yummy NPL, and Cornwell (US 2008/0179318 A1) as applied to claims 1-3, 6, 9-14, 17-18, and 25-27 above, and further in view of Lewis et al. (US 2013/0287909 A1).
The combination applied to claim 1 does not teach the drying step is done in at least two stages and a microwave power level is higher in the first stage than the second stage.
Cornwell teaches reducing microwave power during microwave-vacuum dehydration (paragraph 34). The duration of each specific power level is construed to be a stage.
Lewis et al. teaches a process for drying a plant material, including a food, by applying microwave energy (abstract; paragraph 2), where the intensity and power are slowly decreased over the duration of the exposure to prevent overheating and burning during the drying (paragraphs 101 and 156). The duration of each specific power level is construed to be a stage.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the combination applied to claim 1 to dry the product in multiple stages, where the power level is decreased from the first stage to the subsequent stage since doing so is known for microwave-vacuum drying, and to minimize the risk of overheating or burning the product during drying.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 17-20, 22, and 25-30 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-25 (particularly claim 1) of copending Application No. 16/474,781 in view of Nafisi (US 4,948,609), Lifehacker NPL and Yummy NPL,.
The ‘781 reference does not teach the food being tofu one of tofu or wheat gluten, and thawing the food prior to drying in a microwave-vacuum dehydrator.
Nafisi teaches a process for providing a crisp vegetable product (abstract; column 1 lines 6-7) comprising one or more cycles of freezing and thawing the vegetable prior to vacuum drying, where the freezing and thawing produces ice crystals of desired size which correspond to achieve a desired texture such as tenderization (column 9 lines 15-33 and 65 to column 10 line 15), where the ice crystals provide porosity (cavities) in the food (column 5 line 64 to column 6 line 2). The final product is dried and porous (column 10 lines 28-30).
Lifehacker NPL teaches freezing and thawing tofu prior to cooking in order to create ice crystals which changes the texture of the tofu (page 2).
Yummy NPL teaches baking (a form of dehydrating) tofu slices in order to create a healthy alternative to potato chips (pages 1 and 3-4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of ‘781 application to use tofu since tofu is known to be a product made from vegetables (soybeans), since freezing and thawing tofu, as well as dehydrating tofu to form a chip-like product is known in the art, since both Nafisi and Lifehacker NPL teach freezing and thawing causes formation of ice crystals which produce a desired texture change, and therefore to produce a tofu snack having such a texture, and in order to provide a healthy snack option having a good source of protein and no cholesterol (Yummy page 1).
This is a provisional nonstatutory double patenting rejection.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Rejection of claims 3-4 under 35 USC 112(b) or second paragraph for the term “comprises”. The claims have been amended to recite “is”, and no longer contradicts the “consisting of” limitation recited in claim 1.

(2) Response to Argument
Appellant argues on pages 10-13 that Nafisi is non-analogous prior art to the claimed invention since the reference has no application to tofu or wheat gluten and is directed to tenderizing fruits or vegetables. 
In response to the prior, Appellant takes a narrow stance when considering the “same field of endeavor” test of analogous prior art. All references are directed to plant materials and there is no indication in Appellant’s disclosure nor the references to suggest the process of Nafisi would not work when applied to tofu or wheat gluten, which are also plant products. The prior art specifically shows that the cavity forming process, i.e. freezing to form ice crystals which in turn forms voids within the food, can be applied to the claimed foods (e.g. Lifehacker NPL pages 1-2). Since Nafisi suggests the process can be applied to plant based food, and Lifehacker NPL teaches the same freezing process can be applied to tofu, a plant based food, one of ordinary skill in the art would have reasonably expected similarly applying the claimed process to tofu and/or wheat gluten would have provided predictable results of a porous product. 
Furthermore, the combination would have been obvious as a matter of applying a known technique to a known product ready for improvement to yield predictable results (MPEP 2143.I.D.) since i) the prior contains a “base” product (tofu or wheat gluten) upon which the claimed invention can be seen as an “improvement” (Lifehacker NPL teaches forming pores in tofu), ii) the prior art contains a known technique that is applicable to the base product (freeze-thawing process of Nafisi), and iii) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and improvements (Lifehacker NPL teaches forming pores by freezing enhances texture). 
Appellant has not persuasively shown that unexpected results are obtained when the claimed process is applied to tofu or wheat gluten. The examples provided in the specification simply show that the process can be applied to these substances, and do not provide evidence to show that these results are no more than what one of ordinary skill in the art would have reasonably expected from the process. This is particularly in view of the fact that the prior art already acknowledges that a freeze-thaw process can be used to form pores in foods such as tofu (Lifehacker NPL). The process of the combination applied to claim 1 appears to be the same as that of Appellant’s claimed process. Without evidence of critical factors that contribute to a significant difference between the process of the prior art combination and that of Appellant’s claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success when applying the process of Nafisi to tofu and wheat gluten to form a porous, dried product.
In response to the latter, Nafisi is considered to be reasonably pertinent to the particular problem being solved by Appellant since the reference is similarly directed to changing the texture of a plant food product by freezing to form ice crystals within the product and subsequently melting the crystals to form pores (column 5 line 64 to column 6 line 2; column 9 lines 15-33 and 65 to column 10 line 15). Nafisi is also directed to an overall process for forming a porous, dried, crispy (crunchy) product, where the pores are formed by the same process as Appellant’s claimed invention as stated above. The prior art of the combination further teaches forming pores in wheat gluten (Borders et al. paragraph 36) and tofu (Lifehacker NPL page 2), where these substances can be further processed to form dried, crunchy products (Yummy NPL pages 1 and 3-4; Borders et al. paragraphs 41 and 43). Therefore the freeze-thawing process of Nafisi is construed to perform the same function as that of Appellant’s claimed process.
Appellant argues on pages 14-15 that Nafisi teaches rupture of cell walls and increase in porosity of the fruit or vegetable causes tenderizing, where this process is not useful for application to tofu or wheat gluten as these substances do not have cell walls. Without conceding to the argument, the examiner acknowledges that one of the reasons to perform the freeze-thaw of Nafisi is to rupture cell walls. However, Nafisi specifically states that the freeze-thaw process also facilitates formation of pores within the food (column 5 line 68 to column 6 line 1), where the ultimate goal of Nafisi is to form a puffed porous product while having a crispy consistency (column 10 lines 29-30). Additionally, Lifehacker NPL explicitly teaches a freeze-thaw process applied to tofu for a similar pore-forming and texture-changing effect, emphasis added. The forming of pores in a food product using ice crystals recited by Nafisi is the same process by which Appellant forms pores in the tofu or what gluten as claimed. The fact that the process of Nafisi has an added advantage of “tenderizing” does not diminish the fact that pores are still formed within the food, and result in the same general structure of the final dried product, i.e. puffed. 
Regarding the arguments against Lifehacker NPL and Yummy NPL in relation to Nafisi recited throughout pages 15-16, Lifehacker NPL is recited to show that freezing tofu to form ice crystals therein, and subsequently melting the tofu yields predictable results of pore formation. Therefore it would have been reasonable to expect that the freeze-thaw process of Nafisi can be applied to tofu for the same pore-forming effect. Yummy NPL teaches that tofu can be used to make “chip” type dried products having a crunchy texture. This provides suggestion for one of ordinary skill in the art to apply the freeze-thaw and drying process of Nafisi to tofu, thereby forming a similarly porous and crunchy product.
Appellant argues on pages 16-17 that the respective freezing and thawing effects of Nafisi and Lifehacker NPL are contrary to each other, Yummy NPL does not teach whether tofu would form a suitable product when subjected to microwave vacuum treatment, and that the level of generality at which the examiner treats the teachings of these references is not meaning for an assessment of obviousness. As stated before, the prior art teaches that textural changes can be achieved by a freeze-thaw process, and that the process brings about the textural change via formation of pores within the food product. Since the prior art also suggests that tofu and wheat gluten products can be formed into chip-like snack products (Yummy NPL pages 1 and 3-4; Borders et al. paragraphs 41 and 43), where Nafisi is also directed to forming such products, i.e. puffed porous condition having crispy/crunchy consistency (column 10 lines 28-30), one of ordinary skill in the art would have reasonably expected applying the freeze-thaw and drying process of Nafisi to tofu and wheat gluten would facilitate obtaining a similar snack product with similar puffed and crispy characteristics.
Appellant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant’s arguments against the prior art combinations applied to claims 4, 7-8 and 19 and the provisional nonstatutory double patenting rejection are not persuasive for the same reasons stated above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRYAN KIM/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792   
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        
                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.